Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 30, 2018

                                      No. 04-17-00535-CR

                                      James Artie SHAW,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR8585
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER
       The State’s brief was originally due to be filed on December 27, 2017. The State’s first
motion for extension of time was granted, extending the deadline for filing the brief to January
26, 2018. On January 29, 2018, the State filed a motion requesting an additional extension of
time to file the brief until February 26, 2018, for a total extension of sixty days. The motion is
GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT THE STATE WILL
BE GRANTED. The State’s brief must be filed by February 26, 2018.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court